WILLIAMS, Judge.
On January 3, 1967 a $15,000 certificate was purchased from the First Federal Savings & Loan Association of Winnfield in the name of Mr. and Mrs. Lee J. Grigsby and/or James Hamilton. On June 26, 1967 Mr. Grigsby died and his wife died on July 16, 1967. Both Mr. and Mrs. Grigsby left a will but there was no disposition made of the savings and loan certificate. The Succession of Mr. Grigsby was opened and when the Tableau of Distribution was filed listing the certificate as an asset of Mr. Grigsby’s Succession, James Hamilton *700filed an opposition claiming the ownership of the certificate. The trial judge overruled the opposition and Hamilton has appealed.
Although a Minute Entry reflects that the lower court ordered the certificate be included in the assets of the Succession and rejected the claim of Hamilton, no signed judgment is contained in the record. There is no final judgment from which an appeal can be taken; therefore, the present appeal is premature. This court must ex proprio motu dismiss the present appeal in the absence of such signed final judgment. LSA-C.C.P. Arts. 1911 and 2083; Gay v. Gay, La.App., 193 So.2d 537 (3rd Cir.1967); and Kleb v. Choate, La.App., 203 So.2d 422 (3rd Cir.1967) and the cases therein cited.
For the reasons assigned, this appeal is dismissed without prejudice at the cost of appellant.